Title: William Stephens Smith to John Adams, 23 February 1798
From: Smith, William Stephens
To: Adams, John


        
          Sir.
          East Chester Feby. 23d. 1798
        
        I have received the letter you did me the honor to write under date of the 16th. inst.—and am content that the communication I thought it my duty to make, has been received—and am also satisfied that it is not new to The President—
        The report that on my visit to Detroit, I gave out, that I was sent by The President, for ends of Government of some sort or other—is utterly and totally false—and I defy the person or persons, who made this infamous communication, to face the question, or to point out during my excurtion, that I ever mentioned, The President unless when his health was drank at table—
        
        I am at a loss to account, from any action of my, life, how it was possible that The President should for a moment allow himself to believe me capable of so base and dishonourable a coulouring
        I am The Presidents most obedt. Humble Servt.
        
          W: S: Smith
        
      